                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF NEW MEXICO


 In re: LINDA ROSE GHAFFARI ,                                                      Case No.: 11−12331−ta11

                   Debtor.


                             ORDER RESULTING FROM Preliminary Hearing

     This matter came before the Court on May 11, 2020 for a Preliminary Hearing on:

         161 − Motion for Relief from Stay as to 11323 Blythe Street, Sun Valley, California 91352. Fee
         Amount $181., Motion to Compel the Trustee to Abandon Property Filed by Creditor U.S. Bank
         National Association, as Successor Trustee to Bank of America, N.A., as Successor to Lasalle Bank,
         N.A. as Trustee for the Holders of the First Franklin Mortgage Loan Trust, Mortgage Loan A.
         (Attachments: # 1 Note # 2 Deed/Mortgage # 3 Assignment(s) # 4 Valuation # 5 Pay History)
         (Friedenstein, Elizabeth)

     IT IS HEREBY ORDERED:

     1.   Final Hearing Date and Time. A final hearing shall be held on Monday, July 13, 2020, at 01:30 PM
before the Honorable David T. Thuma in Brazos Courtroom, Pete V. Domenici U.S. Courthouse, 333 Lomas
Blvd. NW, 5th Floor, Albuquerque, NM 87102.

      2.     Exhibits. By July 3, 2020, the parties shall file and serve a list of exhibits, and shall exchange
exhibits, except for rebuttal exhibits that cannot reasonably be anticipated. Parties shall provide three copies of
the exhibits to Chambers (one for the Court, one for the Court's law clerk, and one for the witness) before the
hearing. Debtor's exhibits are to be marked with numbers, and Creditor's exhibits with letters. Each page of any
multiple−page exhibit shall be numbered. Exhibits shall be accompanied by a list of the exhibits by number or
letter and a brief description or name of each exhibit. If a party intends to offer more than five exhibits, then the
exhibits shall be tabbed and bound in three−ring binders or by some similary binding. Any counsel requiring
authentication of any exhibit must so notify in writing the offering counsel within seven days before the final
hearing date, or objection to authenticity will be waived. The Court generally will exclude exhibits not
exchanged as required. The parties shall be prepared to notify the Court at the beginning of the hearing which
exhibits can be admitted into evidence by stipulation.

      3.    Witnesses. By July 3, 2020, the parties shall file and serve lists of persons the party expects to call
to testify at the final hearings, except for rebuttal witnesses that cannot reasonably be anticipated. The Court
may exclude from testifying any witnesses not listed.

    4.     Disposal of Exhibits. Unless an appeal is pending, 30 days after an order ruling on the Motion
becomes final the Court will dispose of all hearing exhibits in its possession that have not been retrieved by the
submitting party.




                                                          Hon. David T. Thuma
                                                          United States Bankruptcy Judge

Entered: 5/14/20

COPY TO:



   Case 11-12331-t11          Doc 178       Filed 05/14/20       Entered 05/14/20 16:11:25 Page 1 of 2
                                                                             nm_oresultprlmhrg.jsp




Case 11-12331-t11   Doc 178   Filed 05/14/20   Entered 05/14/20 16:11:25 Page 2 of 2
